DETAILED ACTION
Applicant’s argument filed in reply on 3/7/2022 were received and fully considered. Claims 1 - 4, 8, 10, 11, 15 – 18, and 20 were amended. Therefore, claims 1- 20 are examined. Please see below for more detail.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365 is acknowledged. The prior-filed application (Provisional application No. 62/967352 Filed on 1/29/2020) is acknowledged. 

Response to arguments
Applicant’s arguments and amendments, in the Amendment filed March 7, 2022 (herein “Amendment”), with respect to the rejections of claims 1-20, under 35 USC §§102-103, including claim 19, which was constructively rejected as reciting subject matter corresponding to claims 5 and 12, have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of Sarkhel et al. (US20210150585A1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sekar (US20210201238A1), and in further view of  Sarkhel et al. (US20210150585A1)(hereinafter "Sarkhel").

Sekar was applied in the previous Office Action.
Regarding claims 1, 8, and 15 Sekar teaches a data processing system, method, and memory device comprising: a processor; and a computer-readable medium storing executable instructions for causing the processor to perform operations of: (Sekar, Par. 0003:” The system may include: a hardware processor; and a machine-readable storage medium on which is stored instructions that cause the hardware processor to execute a process.”, and Par. 0020:” These computer program instructions may also be stored in a computer-readable medium that can direct a computer or other programmable data processing apparatus to function in a particular manner, such that the instructions stored in the computer-readable medium produce an article of manufacture including instruction means which implement the function/act specified in the flowchart and/or block diagram block or blocks.”).
receiving a first audio input from a user comprising spoken content; (Sekar, Par. 0089:” ... the input may be provided in the form of free speech or text [e.g., unstructured, natural language input]. Input also may include other forms of data received or stored on the customer device.”).
analyzing the first audio input using one or more natural language processing models to produce a first textual output comprising a textual representation of the first audio input; (Sekar, 0123:” Upon determining the context, the analysis may proceed correspond to that particular context.”).
analyzing the first textual output using one or more machine learning models to determine first context information of the first textual output, (Sekar, Par. 0123:” For example, the personal bot may have a machine learning or artificial intelligence (AI) engine that is trained with predefined set of intents that are segregated by context.”).
processing the first textual output in the application based on the first context information. (Sekar, Par. 0123:” In this case, the personal bot has analyzed the transcript from the interaction 505 and, from that analysis, recognized, inferred, and/or classified an overall “context” of the interaction and identified “intents” (i.e., the meaning or intention behind spoken phrases or word groupings), which, as will be seen, then may be used to identify pending actions.”).
Sekar fails to explicitly disclose, however, Sarkhel teaches wherein the first context information identifies a type of application being used by the user; and (Sarkhel, Par. 0059:” The context information may include information identifying publisher content (e.g., the type of website/application/video that the user is loading or viewing)”.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sekar in view of Sarkhel to wherein the first context information identifies a type of application being used by the user, in order to improve the accuracy of predictions, as evidenced by Sarkhel (see Par. 0107).


Claims 2 - 4, 6, 9 - 11, 13, 16 - 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sekar, Sarkhel and in further view of Gruber (US20170263248A1).

Gruber was applied in the previous Office Action.
Regarding claims 2, 9, and 16, Sekar, and Sarkhel fail to explicitly disclose, however, Gruber teaches wherein the spoken content comprises a command, textual content, or both; and (Gruber, 0255:” In some embodiments, while displaying previously typed or dictated text, a device can receive [e.g., via a microphone] a natural-language input from a user and determine whether the natural-language input includes a predefined editing command. If the natural-language user input includes a predefined editing command, the device can modify the text based on the predefined editing command."). Note: Editing is considered the context.
wherein the first context information of the first textual output provides an indication of whether the first textual output includes the command and an indication of how the user intended to apply the command to content in the application. (Gruber, Figures 8B though 8MMM illustrate various examples of processing the text recognized according to the context, i.e. recognized command and target, and as an example in figure 9, ref 908: Modify the textual data based on the predefined editing command.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sekar,  and 

Regarding claims 3, 10, and 17 Sekar, and Sarkhel fail to explicitly disclose, however, Gruber teaches rendering first textual content to a document in the application responsive to the first context information indicating that the first textual output includes the textual content.  (Gruber, Par. 0255:” Par. 0255:“In some embodiments, while displaying previously typed or dictated text, a device can receive [e.g., via a microphone] a natural-language input from a user and determine whether the natural-language input includes a predefined editing command. If the natural-language user input includes a predefined editing command, the device can modify [render] the text based on the predefined editing command."). Note: Editing is considered the context.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sekar, and Sarkhel in view of Gruber to render first textual content to a document in the application responsive to the first contextual information indicating that the first textual output includes the textual content, in order to improve the accuracy of subsequent speech 

Regarding claims 4, 11, and 18 Sekar, and Sarkhel fail to explicitly disclose, however, Gruber teaches executing a command on the contents of a document in the application responsive to the first context information indicating that the first textual output includes the command. (Gruber, Par. 0291:” In some embodiments, if there are multiple instances of the target text string in the textual data, device 104 requests a user confirmation before replacing each instance of the target text string with the replacement text string. In the example depicted in FIGS. 8S-V, in response to receiving the natural-language user input 822 and identifying the predefined editing command ‘replace is with isn't,’ device 104 finds the first instance 824 of the target text string. Device 104 visually highlights the first instance 824 by underlining it, and audibly requests confirmation from the user by asking, “this one?” In other embodiments, device 104 may request confirmation by displaying a request for confirmation on the display, such as by displaying a ‘yes’ affordance.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sekar, and Sarkhel in view of Gruber to execute a command on the contents of a document in the application responsive to the first contextual information indicating that the first textual output includes the command, in order to improve the accuracy of subsequent speech recognition on the device by updating a language model associated with the speech recognition engine, as evidence by Gruber (See Par. 0314).

Regarding claims 6, 13, and 20 Sekar, and Sarkhel fail to explicitly disclose, however, Gruber teaches receiving usage information from the application indicative of user interactions with the application prior to receiving the first audio input, while receiving the first audio input, or after receiving the first audio input; and (Gruber, Par. 93:” In some examples, the contextual information that accompanies the user input can include sensor information, e.g., lighting, ambient noise, ambient temperature, images or videos of the surrounding environment, etc. In some examples, the contextual information can also include the physical state of the device, e.g., device orientation, device location, device temperature, power level, speed, acceleration, motion patterns, cellular signals strength, etc. In some examples, information related to the software state of DA server 106, e.g., running processes, installed programs, past and present network activities, background services, error logs, resources usage, etc., and of portable multifunction device 200 can be provided to DA server 106 as contextual information associated with a user input.”).
wherein analyzing the first textual output further comprises analyzing the first textual output and the application usage information using one or more machine learning models to determine the first context information of the first textual output. (Gruber, Par. 0092:” In some examples, digital assistant client module 229 can provide the contextual information or a subset thereof with the user input to DA server 106 to help infer the user's intent. In some examples, the digital assistant can also use the contextual information to determine how to prepare and deliver [machine learning] outputs to the user. Contextual information can be referred to as context data.”, application context of a text message conversation with another user, John, then the device may rank the word ‘reign’ higher than the word ‘rain’ when the user is using dictation-based editing during a text message conversation [first textual output] with John. In contrast, when the user in using dictation-based editing during a different application context [first context information], such as during text message conversations with someone else [other than John] or in a different application [e.g., in a notepad application], device 104 may instead rank [model] ‘rain’ more highly than ‘reign’.”, and Par. 0288:” For example, if the textual data includes the phrase ‘the rein of the queen’ and the user provides a natural-language input requesting to replace the word ‘rein’ with a homophone, the device may rank the alternative replacement text string ‘reign’ more highly than ‘rain’ based on the presence of the phrase ‘of the queen’ after the target text string.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sekar, and Sarkhel in view of Gruber to receive usage information from the application indicative of user interactions with the application prior to receiving the first audio input, while receiving the first audio input, or after receiving the first audio input; and wherein analyzing the first textual output further comprises analyzing the first textual output and the application usage information using one or more machine learning models to determine the first context information of the first textual output, in order to improve the accuracy of subsequent speech recognition on the device by updating a language .

Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sekar, Sarkhel, and in further view of Weber (US9495955B1).

Weber was applied in the previous Office Action.
Regarding claims 5, 12, and 19 Sekar, and Sarkhel fail to explicitly disclose, however, Weber teaches disambiguating between textual input and command input included in the first textual output based on the output of the one or more machine learning models. (Weber, Col. 7, lines 20 -37:"As shown, the transcript excerpt 300 includes conversational speech with one command and multiple questions or queries being identified [by double-underline and single underline, respectively]. As described above in connection with FIG. 1, one of the utterance characteristics may be utterance type [such as a query or command]. As described above in connection with FIG. 2, the characteristic determination module 110 or the utterance selection module 115 may identify data within the corpus 105 as having a particular characteristic and tag the data with a tag or label indicative of the characteristic. The transcript excerpt 300 includes a phrase C1 identified as a command and three phrases Q1, Q2, Q3 identified as queries. The corresponding portions or segments of audio excerpt 310 may also be tagged or labeled as indicative of the utterance characteristic of being a command or query. In some 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sekar, and Sarkhel in view of Weber to disambiguate between textual input and command input included in the first textual output based on the output of the one or more machine learning models, in order to improve the efficiency and speed of acoustic model training by the acoustic model generator, as evidence by Weber (See Col. 6, lines 7 - 9).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sekar, Sarkhel, Gruber and in further view of  Kennewick (US20090150156A1).

Kennewick was applied in the previous Office Action.
Regarding claims 7, and 14 Sekar, Sarkhel, and Gruber fail to explicitly disclose, however, Kennewick teaches disambiguating command scope based on the usage information from the application. (Kennewick, Par. 0079:” In addition, the hybrid recognition model may be used in conjunction with, or independently of, a peer to peer recognition model. For example, contextual histories may include various preferences or user characteristics, in addition to providing a basis for inferring information about a user based on patterns of usage or behavior, among others. As a result, the recognition models may include additional awareness relating to global usage patterns, preferences, or other characteristics of peer users on a concepts, queries, commands, or other aspects of a contextual framework may be commonly employed by all users within a context. In another example, users of certain demographics may share common jargon, slang, or other semantic speech patterns. As a result, operation 440 may utilize various recognition models, which consider context and semantics in various dimensions, to identify queries or command. For example, in addition to information generally available within a given environment or context, a voice input may be recognized using context and semantics based on short-term or long-term behavior or preferences for a specific user, global users, peer users, or other meaningful user abstractions.”). Note:  usage by specific users allows for disambiguating command scope
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Sekar, Sarkhel, and Gruber in view of Kennewick to disambiguate command scope based on the usage information from the application, in order to reduce overhead, assure that mistakes will not be repeated, and/or improve accuracy of interpretations, as evidence by Kennewick (see Par. 0069)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Dielmann et al. (U.S. Patent Application No: US20170125015A1) teaches (Par. 0022):” a system 100 having voice dictation formatting in accordance with 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIOUSH AGAHI whose telephone number is (408)918-7689. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARIOUSH AGAHI/Examiner, Art Unit 2656                                                                                                                                                                                                        

/MICHELLE M KOETH/Primary Examiner, Art Unit 2656